Matter of Lil B. J.-Z. (Jessica N.J.) (2021 NY Slip Op 02930)





Matter of Lil B. J.-Z. (Jessica N.J.)


2021 NY Slip Op 02930


Decided on May 7, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 7, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., LINDLEY, NEMOYER, CURRAN, AND BANNISTER, JJ.


414 CAF 20-00205

[*1]IN THE MATTER OF LIL B. J.-Z. ORLEANS COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA N.J., RESPONDENT-APPELLANT. (APPEAL NO. 1.)


LORENZO NAPOLITANO, ROCHESTER, FOR RESPONDENT-APPELLANT.
DANA A. GRABER, ALBION, FOR PETITIONER-RESPONDENT.
CHARLES PLOVANICH, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Orleans County (Sanford A. Church, J.), entered January 9, 2020 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent had neglected the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Lil B. J.-Z. (Jessica N.J.) ([appeal No. 2] — AD3d — [May 7, 2021] [4th Dept 2021]).
Entered: May 7, 2021
Mark W. Bennett
Clerk of the Court